 Case 2:21-cv-03784-JMA-SIL Document 1 Filed 07/06/21 Page 1 of 7 PageID #: 1



209-21/JTN
FREEHILL HOGAN & MAHAR LLP
Attorneys for Defendants
Chipotle Mexican Grill of Colorado, LLC and
Chipotle Mexican Grill, Inc.
80 Pine Street, 25th Floor
New York, NY 10005
T: (212) 425-1900 | F: (212) 425-1901

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
 -----------------------------------------------------------X
 ALEXIS ROBAINA,
                                                                   Case No.: 21-3784
                                         Plaintiff,
                                                                   NOTICE OF REMOVAL
         v.

 CHIPOTLE MEXICAN GRILL OF COLORADO,                               Removed from:
 LLC, CHIPOTLE MEXICAN GRILL OF                                    Supreme Court of the State of New York,
 COLORADO, LLC d/b/a CHIPOTLE MEXICAN                              County of Nassau
 GRILL, CHIPOTLE MEXICAN GRILL, INC. and                           Index No.: 603570/2021
 CHIPOTLE MEXICAN GRILL, INC. d/b/a
 CHIPOTLE MEXICAN GRILL,

                                                  Defendants.
                                                     Defendants.
 -----------------------------------------------------------X

TO THE JUDGES OF THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NEW YORK:

         PLEASE TAKE NOTICE that pursuant to 28 U.S.C. §§ 1332, 1441, 1446 and Local

Civil Rule 81.1, Defendants Chipotle Mexican Grill of Colorado, LLC, incorrectly named

additionally as “Chipotle Mexican Grill of Colorado, LLC d/b/a Chipotle Mexican Grill,” and

Chipotle Mexican Grill, Inc., incorrectly named additionally as “Chipotle Mexican Grill, Inc. d/b/a

Chipotle Mexican Grill” (hereinafter “Defendants” or “CMG”), hereby remove this action from

the Supreme Court of the State of New York, County of Nassau, to the United States District Court

for the Eastern District of New York, and respectfully aver as follows:




 547140.1
 Case 2:21-cv-03784-JMA-SIL Document 1 Filed 07/06/21 Page 2 of 7 PageID #: 2




        1.    This Notice of Removal is made subject to the right of Defendants to appear

specially and interpose any defense, including but not limited to any defenses made pursuant to

Federal Rule of Civil Procedure 12(b).

        2.    This Honorable Court has original jurisdiction over this action pursuant to 28

U.S.C. § 1332(a) and removal is proper pursuant to 28 U.S.C. § 1441.

        3.    This Honorable Court occupies the district and division in which this action was

pending. See 28 U.S.C. §§ 112(c), 1446(a).

        4.    Defendant Chipotle Mexican Grill, Inc. has been served with process in a civil suit

filed in the Supreme Court of the State of New York, County of Nassau, entitled “Alexis Robaina

v. Chipotle Mexican Grill, Inc. and Chipotle Mexican Grill, Inc. d/b/a Chipotle Mexican Grill”

and bearing Index No. 603570/2021 on the docket of that court. According to the Affidavit of

Service filed by Plaintiff, service of process on said Defendant was completed on April 12, 2021.

        5.    True and correct copies of the Summons, Verified Complaint, Affidavit of Service,

Stipulation extending Defendant Chipotle Mexican Grill, Inc.’s time to appear and respond to

Plaintiff’s Verified Complaint, and Defendant Chipotle Mexican Grill, Inc.’s Answer are attached

hereto as Exhibit “A.”

        6.    Defendant Chipotle Mexican Grill of Colorado, LLC has been served with process

in an amended civil suit filed in the Supreme Court of the State of New York, County of Nassau,

entitled “Alexis Robaina v. Chipotle Mexican Grill of Colorado, LLC, Chipotle Mexican Grill of

Colorado, LLC d/b/a Chipotle Mexican Grill, Chipotle Mexican Grill, Inc. and Chipotle Mexican

Grill, Inc. d/b/a Chipotle Mexican Grill” and bearing Index No. 603570/2021 on the docket of that

court. According to the Affidavit of Service filed by Plaintiff, service of process was completed

on said Defendant on June 14, 2021.


                                                2
 547140.1
 Case 2:21-cv-03784-JMA-SIL Document 1 Filed 07/06/21 Page 3 of 7 PageID #: 3




        7.      True and correct copies of the Supplemental Summons, Amended Verified

Complaint, and Affidavit of Service are attached hereto as Exhibit “B.” Defendant Chipotle

Mexican Grill of Colorado, LLC has not yet interposed an Answer or otherwise appeared in the

state court action.

                         REMOVAL ON THE BASIS OF DIVERSITY
                         JURISDICTION IS PROPER AND TIMELY

        8.      Upon information and belief, at all material times relevant hereto, Plaintiff Alexis

Robaina was and is a natural person residing in the State of New York, County of Nassau.

Although this was not alleged in the Summons, Verified Complaint, Supplemental Summons, or

Amended Verified Complaint, the Nassau County Police Department ambulance report dated

November 13, 2018, establishes that Plaintiff resides at 58 Haymaker Lane, Levittown, NY 11756,

and is thus a resident of the State of New York.

        9.      At all material times relevant hereto, Defendant Chipotle Mexican Grill, Inc. was

at the times complained of and is now a Delaware Corporation, with an office and its principal

place of business located in Newport Beach, California.

        10.     At all material times relevant hereto, Defendant Chipotle Mexican Grill of

Colorado, LLC was at the times complained of and is now a limited liability company duly

organized and existing under and by virtue of the laws of the State of Colorado. Its sole member,

Chipotle Mexican Grill, Inc., as noted above, is a Delaware Corporation, with an office and its

principal place of business located in Newport Beach, California.

        11.     The parties therefore have complete diversity of citizenship insofar as Plaintiff is a

citizen of New York and Defendants are citizens of Colorado, Delaware, and California.

        12.     In her Verified Complaint and Amended Verified Complaint, Plaintiff seeks

damages for alleged personal injuries arising from an alleged slip or trip inside a CMG restaurant
                                                   3
 547140.1
 Case 2:21-cv-03784-JMA-SIL Document 1 Filed 07/06/21 Page 4 of 7 PageID #: 4




located at 2312 Hempstead Turnpike in Nassau, New York on November 13, 2018. However,

Plaintiff did not explicitly state the amount of damages alleged. (Exhibits “A” and “B.”)

        13.    On June 1, 2021, Defendant Chipotle Mexican Grill, Inc. served a Request for

Supplemental Demand for Relief Pursuant to CPLR § 3017. A true and correct copy of same is

attached hereto as Exhibit “C.” Defendant Chipotle Mexican Grill, Inc. demanded that Plaintiff

set forth the total damages to which she deems herself entitled within fifteen (15) days. (Exhibit

“C.”)

        14.    On or about June 9, 2021, Plaintiff served a response to the aforementioned Request

for Supplemental Demand for Relief Pursuant to CPLR § 3017. A true and correct copy of same

is attached hereto as Exhibit “D.” Plaintiff seeks damages in the sum of $1,000,000, which

certainly meets the $75,000 amount in controversy requirement. (Exhibit “D.”)

        15.    While 28 U.S.C. § 1446 requires a defendant to file a notice of removal of a civil

action or proceeding in the district court of the United States for the district and division within

which such action is pending within 30 days after receipt of a copy of the initial pleading setting

forth the claim for relief upon which such action or proceeding is based, it is well established that

“the removal clock does not start to run until the plaintiff serves the defendant with a paper that

explicitly specifies the amount of monetary damages sought.” 28 U.S.C.S. § 1446; Moltner v.

Starbucks Coffee Co., 624 F.3d 34, 38 (2d Cir. 2010). As such, this Notice of Removal is timely

because it is being filed within thirty (30) days of June 9, 2021, on or about when Plaintiff served

Defendants with a paper explicitly specifying the amount of monetary damages Plaintiff seeks, at

which point it became apparent to Defendants that removal of Plaintiff’s action is appropriate.

        16.    There are no other parties to this action other than those mentioned herein.




                                                 4
 547140.1
 Case 2:21-cv-03784-JMA-SIL Document 1 Filed 07/06/21 Page 5 of 7 PageID #: 5




        17.    Pursuant to 28 U.S.C. § 1446, a copy of this Notice of Removal is being served on

Plaintiff, through her counsel, and a Notice of Removal will be filed with the Clerk of the Court

for the Supreme Court of the State of New York, County of Nassau.

        15.    Defendants reserve the right to amend or supplement this Notice of Removal and/or

to urge additional arguments in support of its entitlement to remove.

        WHEREFORE, Defendants pray that the action now pending against them in the Supreme

Court of the State of New York, County of Nassau, described above, be removed to this Honorable

Court and proceed herein; that the State Court proceed no further in this litigation; and that

Defendants have such other, further, and different relief as this Court may deem just and proper.



Dated: New York, New York
       July 6, 2021


                                     FREEHILL HOGAN & MAHAR LLP
                                      Attorneys for Defendants Chipotle Mexican Grill of Colorado, LLC
                                     and Chipotle Mexican Grill, Inc.

                                          I=L
                                     By: _________________________________
                                            Justin T. Nastro, Esq.
                                            William H. Yost, Esq.
                                            Laina R. Boris, Esq.
                                            80 Pine Street, 25th Floor
                                            New York, New York 10005
                                            Telephone: (212) 425-1900
                                            nastro@freehill.com
                                            yost@freehill.com
                                            boris@freehill.com

TO:     Lurie & Flatow, P.C.
        Attorneys for Plaintiff
        Attn: Jay Flatow, Esq.
        420 Lexington Avenue, Suite 2920
        New York, NY 10170-0002
        Tel: (212) 687-1600
                                                5
 547140.1
Case 2:21-cv-03784-JMA-SIL Document 1 Filed 07/06/21 Page 6 of 7 PageID #: 6




       jf@lurieflatow.com




                                     6
547140.1
 Case 2:21-cv-03784-JMA-SIL Document 1 Filed 07/06/21 Page 7 of 7 PageID #: 7




STATE OF NEW YORK  )
                    : ss.:
COUNTY OF NEW YORK )


        I, Carol Chakwin, being duly sworn, deposes and says that I am not a party to the within
action, am over 18 years of age and have an office and place of business in New York, New York.

    On July 6, 2021, I served a true and correct copy of the within Defendants’ NOTICE OF
REMOVAL upon:

            Lurie & Flatow, P.C.
            Attorneys for Plaintiff
            Attn: Jay Flatow, Esq.
            420 Lexington Avenue, Suite 2920
            New York, NY 10170-0002

at the address(es) designated by said attorneys for the purpose of depositing a true copy in a pre-
paid properly addressed envelope in an official depository under the exclusive care and custody of
the United States Postal Service within the State of New York.



                                               ______________________________
                                                      Carol Chakwin




                                                 7
 547140.1
